Citation Nr: 0416761	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left buttock, muscle group XVII, 
currently rated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left arm, muscle group V, currently 
rated as 30percent disabling.  

3.  Entitlement to service connection for bilateral hearing 
loss disability.  

4.  Entitlement to service connection for hypertension and 
heart disease, including as secondary to a service connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) New 
Orleans, Louisiana, in which the RO increased the evaluation 
for residuals of a gunshot wound to the left buttock, damage 
to muscle group XVII from 20 percent to 40 percent and 
increased the evaluation for residuals of a gunshot wound to 
the left arm, muscle group V, from 10 percent to 30 percent.  
The RO denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss disability and 
hypertension and heart disease.  

The issues of entitlement to service connection for bilateral 
hearing loss disability and entitlement to service connection 
for hypertension and heart disease, including as secondary to 
a service connected disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service connected residuals of a gunshot wound to the 
left buttock, muscle group XVII, are asymptomatic.  

2.  The service connected residuals of a gunshot wound to the 
left arm, muscle group V, are asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a gunshot wound to the left buttock, muscle 
group XVII, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.14, 4.55, 4.56, 4.71, 4.72, 4.73, Diagnostic Code 5317 
(2003).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the left arm, muscle 
group V, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 
4.55, 4.56, 4.71, 4.72, 4.73, Diagnostic Code 5305 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities reflects that, (a) An open comminuted fracture 
with muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).  

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).  

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

A.  Residuals of a Gunshot Wound to the Left Buttock, Muscle 
Group XVII  

The veteran's service connected residuals of a gunshot wound 
to the left buttock, is currently rated as 40 percent 
disabling under Diagnostic Code 5317 for injuries to Muscle 
Group XVII.  38 C.F.R. § 4.73 (2003).  Diagnostic Code 5317 
states that Muscle Group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  
Pursuant to this code, a 40 percent rating is warranted if 
impairment of this muscle group is moderately severe.  If the 
impairment is severe, a 50 percent rating is warranted.  38 
C.F.R. § 4.73, Diagnostic Code 5317.

Upon a review of the evidence, the Board finds that the 
veteran's service connected residuals of a gunshot wound to 
the left buttock are asymptomatic.  

Private medical records do not show that the veteran was seen 
for complaints related to his service connected residuals of 
a gunshot wound to the left buttock.  

The September 2001 VA examination of the left hip and left 
thigh showed the veteran's hip to have range of motion where 
he flexed to 80 degrees, internal rotation / flexion was 10 
degrees, and external rotation / flexion was 30 degrees.  
Abduction was 20 degrees and adduction was 10 degrees.  
Internal rotation / extension was 10 degrees and external 
rotation / extension was 20 degrees.  The veteran presented 
in a wheelchair at the examination and used a cane for 
walking.  He was able to only walk one block.  The assessment 
was status post shrapnel injury to his left hip and upper 
thigh with residual degenerative joint disease of the left 
hip area.  

The veteran came to the June 2002 VA examination in a 
wheelchair carrying a cane.  When the examiner asked him to 
walk around the room with a cane, the veteran used the cane 
on the left side.  The VA examiner instructed him to use it 
so he held it in his right hand.  The veteran said that he 
had been advised to do that in the past.  The veteran walked 
protecting the left hip, standing with all the weight on the 
left lower extremity was associated with pain in the left 
knee and slightly in the left hip.  Examination of the left 
hip revealed some diminution of motion in the left hip.  The 
veteran was able to extend it to 10 degrees, flex it to 100 
degrees, abducted to 40 degrees, adducted to 20 degrees, 
internally rotate it to 30 degrees, and externally rotate it 
to 40 degrees, which was a slight lessening of the normal 
range of motion.  The VA examiner felt that the nature of the 
injury, in which the veteran suffered burn to the buttock and 
the fact that he was able for many years to carry on a job 
which required him to drive a truck getting in and out of a 
truck and connect and disconnect pipes without any complaints 
at all in the hip made the VA examiner doubt that there was 
any correlation between the veteran's service connected 
disabilities in his complaints of hip problems.  The VA 
examiner ordered x-rays of the left hip and would not have 
been surprised to see if they showed arthritic changes, which 
is what the VA examiner would expect to find in most people 
of the veteran's age, likewise he thought that the arthritic 
changes the veteran had in his left knee, which necessitated 
the multiple knee surgeries in no way were related to any 
service connected injury, but rather were the results of his 
age and general line of work that he had.  The diagnoses 
included old burn injury to the buttock.  

The record lacks objective evidence of severe disability of 
the affected muscles including depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing loss of deep fascia or muscle substance or 
soft flabby muscles in wound area, abnormally swollen and 
hardened muscles in contraction, severe impairment of 
strength, function and endurance when compared to the other 
side.  There is no associated neurologic disability or bone 
involvement.  

Importantly, the current competent and probative medical 
evidence shows that any arthritis of the left hip if present, 
is due to age and general line of work as opposed to 
increased disability solely due to service-connected 
residuals of a gunshot wound to the left buttock (Muscle 
Group XVII).  

The Board notes that in evaluating a claim of entitlement to 
an increased evaluation for service-connected residuals of a 
gunshot wound to the left buttock consideration may not be 
given to symptoms and manifestations of nonservice-connected 
left hip and left knee arthritis.  The competent and 
probative medical evidence with consideration of 38 C.F.R. §§ 
4.40, 4.45 fails to demonstrate increased symptoms and 
manifestations solely due to service connected disability 
which meet or more nearly approximate the criteria for the 
next higher rating.  

In sum, for the reasons expressed above, it is the conclusion 
of the Board that the service-connected residuals of a 
gunshot wound to the left buttock (Muscle Group XVII are 
contemplated in the criteria for the 40 percent schedular 
evaluation currently assigned, and no higher.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for connected 
residuals of a gunshot wound to the left buttock (Muscle 
Group XVII).  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  

B.  Residuals of a Gunshot Wound to the Left Arm, Muscle 
Group V 

The veteran's service connected residuals of a gunshot wound 
to the left arm are currently rated as 30 percent disabling 
under Diagnostic Code 5305 pertaining to Muscle Group V, 
which relates to the damage of the flexor muscles of the 
elbow, consisting of the biceps, brachialis, and 
brachioradialis, and perform the function of supination and 
flexion of the elbow.  An injury to Muscle Group V of the 
nondominant upper extremity productive of severe disability 
is rated 30 percent.  38 C.F.R. § 4.73, Code 5305.  

At the September 2001 VA examination the veteran had a 2 inch 
deltoid area muscle scar.  Range of motion of the left 
shoulder showed 45 degrees of flexion, extension was 30 
degrees, and abduction was 45 degrees.  Internal rotation was 
60 degrees and external rotation was 45 degrees.  The veteran 
was tender in the posterior deltoid area of the shoulder in 
the area of the scar.  

The June 2002 VA examination of the elbow revealed no 
tenderness and the veteran had normal range of motion of the 
elbow with pronation and supination of 80 degrees, in each 
direction and flexion from 0 to 140 degrees, which is a 
normal range.  His shoulder range of motion was markedly 
limited.  The diagnoses included old burn injury to the left 
upper arm and essentially normal elbow.  

The currently assigned 30 percent evaluation is the maximum 
schedular evaluation for the service-connected residuals of a 
gunshot wound to the left arm under Diagnostic Code 5305 for 
the nondominant upper extremity.  Under these circumstances, 
assignment of a rating in excess of 30 percent would require 
evidence of ankylosis of a joint of the left upper extremity, 
limitation of flexion of the left forearm to 45 degrees, 
limitation of extension of the left forearm to 110 degrees, 
or flail joint of the nondominant elbow, or fibrous union of 
the humerus, which has not been shown by the objective 
evidence of record.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5205, 5206, 5207, 5209.  Accordingly, the Board 
finds that a rating in excess of 30 percent for this 
veteran's service-connected residuals of a gunshot wound to 
the left arm is not warranted.  

Furthermore, for above reasons, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  

II.  VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate the 
claims by means of the discussion in the May 2001 RO letter.  
Specifically, in the May 2001 RO letter the RO informed the 
appellant of the following: 1.) What is involved in the 
reopened claims process; 2). What must the evidence show to 
establish entitlement; 3.) VA's duty to assist the appellant 
to obtain evidence for the claim; 4.) What evidence is 
already in the file; 5.) What information or evidence was 
still needed from the appellant; and 6.) What has been done 
to help with the claim.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  Even though the veteran was not 
specifically asked to submit any evidence in his possession 
pertaining to the claims, any such error is harmless because 
he was told about the information and evidence needed from 
him, which would elicit any relevant evidence in his 
possession.  Additionally, in June 2001 and March 2003 the 
veteran responded that he was not aware of any sources of 
evidence relevant to the claims other than that which the VA 
will attempt to obtain and /or has already been identified.  
See 38 U.S.C.A. § 7261(b) (West 2002).  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in September 2001 and June 2002.  The RO 
has obtained the veteran's service medical records and his 
private medical records.  There is no indication that 
additional relevant records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the left buttock, muscle 
group XVII is denied.  

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left arm, muscle group V 
is denied.  


REMAND

The veteran has made claims of entitlement to service 
connection for bilateral hearing loss disability and 
hypertension and heart disease, including as secondary to a 
service connected disability.  In the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  This includes the 
duty to obtain VA examinations, which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  The VA 
has not examined the appellant with regard to bilateral 
hearing loss disability and hypertension and heart disease, 
including as secondary to a service connected disability.  A 
remand is necessary to acquire medical examinations and 
medical opinions as such is necessary to make a decision on 
the claims of entitlement to service connection for bilateral 
hearing loss disability and hypertension and heart disease, 
including as secondary to a service connected disability.  

A review of the claims file reveals that the VA has not 
satisfied its duty to notify and to assist pursuant to 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board 
notes that the RO sent the veteran duty to assist letters in 
May 2001 and August 2001 and provided the veteran with the 
full text of the VCAA in the November 2002 Statement of the 
Case.  However, the May 2001 or August 2001 RO letters nor 
the November 2002 Statement of the Case informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) the information and 
evidence that VA will seek to provide; (3) information and 
evidence the veteran is expected to provide; or (4) requests 
or told the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, or something to the 
effect that the veteran should "give us everything you've got 
pertaining to your claim(s)".  Hence, a remand is necessary 
in order for the VA to comply with the notice and duty to 
assist provisions of the VCAA.  38 C.F.R. § 3.159 (2003).  

Accordingly, this case is REMANDED for the following:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  
Specifically, the appellant should be 
notified of the evidence needed to 
substantiate the claims.  Notify the 
appellant that VA will obtain records of 
Federal agencies, notify the appellant 
that he/she is responsible for submitting 
records of private health-care providers, 
unless the appellant signs a release, 
which would authorize VA to obtain them.  
Request or tell the appellant to provide 
any evidence in their possession that 
pertains to the claim, or something to 
the effect that the appellant should give 
us everything they've got pertaining to 
the claims.  

2.  Afford the veteran a VA otology and 
cardiac examination.  The claims folder 
should be made available to the examiners 
for review in conjunction with the 
examinations.  

3.  The VA otology examiner is requested 
to indicate whether the veteran has a 
bilateral hearing loss disability.  If 
the veteran has a bilateral hearing loss 
disability the otology examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
disability was incurred in or aggravated 
by service.  

4.  The VA cardiac examiner is requested 
indicated whether the veteran has 
hypertension and / or heart disease.  If 
the veteran has hypertension and / or 
heart disease the VA cardiac examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's has hypertension and / 
or heart disease was incurred in or 
aggravated by service or is proximately 
due to or the result of the service 
connected PTSD.  

5.  The examiners are asked to indicate 
in the examination reports that the 
claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiners should review the results 
of any testing prior to completion of the 
reports.  The examiners should provide a 
complete rationale for all conclusions 
reached and opinions expressed.  

6.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

7.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



